UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DOMINIC NOVAK, et al.,

                       Plaintiffs,

              v.                                                  Civil Action No. 11-468 (JMF)

DOUGLAS A. LINES, P.C., et al.,

                       Defendants.




                                     MEMORANDUM ORDER

       As indicated at the hearing held today, I wish counsel to brief more thoroughly the

following questions:

       1.     Does this case present a case or controversy under Article III of the Constitution,

              or is the potential harm to be done by defendant Douglas A. Lines’ prosecution of

              the case in the Commonwealth, Douglas A. Lines, P.C., et al. v. Patrick M.

              Regan, et al., CL10-2380, too remote and hypothetical, such that this case is

              rendered non-justiciable?

       2.     Do Regan Zambri & Long, PLLC., and Patrick M. Regan, Esq., have standing,

              independent of plaintiff Dominic Novak, to prosecute this action?

       3.     Assuming for the sake argument that the Court has jurisdiction over the subject

              matter, should it nevertheless abstain from exercising that jurisdiction in light of

              the concurrent proceedings in the Commonwealth of Virginia? Parties are

              advised to consider the following cases: Colorado River Water Conservation Dist.

              v. United States, 424 U.S. 800 (1976), Handy v. Shaw, Bransford, Veilleux &

              Roth, 325 F.3d 346 (D.C. Cir. 2003), Reiman v. Bromley Smith, 12 F.3d 222
               (D.C. Cir. 1993), 1443 Chapin Street, LP, v. PNC Bank, Nat’l Assoc’n, 718 F.

               Supp. 2d 78 (D.D.C. 2010).

       It is, therefore, hereby

       ORDERED that Defendant’s Motion to Dismiss Plaintiffs’ Complaint [#8] is DENIED

without prejudice. It is further, hereby,

       ORDERED that Plaintiffs’ Request for Oral Argument Concerning Defendants’ Motion

to Dismiss [#10] is DENIED as moot. It is further, hereby,

       ORDERED that defendants file a motion to dismiss for lack of jurisdiction over the

subject matter and lack of standing, or, in the alternative, to abstain from exercising jurisdiction,

by August 17, 2011. It is further, hereby,

       ORDERED that plaintiffs file a response to defendants’ motion to dismiss by September

2, 2011. It is further, hereby,

       ORDERED that defendants file a reply by September 9, 2011. Finally, it is, hereby,

       ORDERED that discovery is stayed in this case until the motion to dismiss has been

resolved.

       SO ORDERED.
                                                                              Digitally signed by John M.
                                                                              Facciola
                                                                              DN: c=US, st=DC, ou=District of
                                                                              Columbia,
                                                                              email=John_M._Facciola@dcd.u
                                                                              scourts.gov, o=U.S. District
                                                                              Court, District of Columbia,
                                                                              cn=John M. Facciola
                                                                              Date: 2011.07.27 16:56:08 -04'00'
                                               JOHN M. FACCIOLA
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2